                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                    4:20MJ3017
       vs.
                                                          ORDER FOR DISMISSAL OF
                                                           AMENDED COMPLAINT
LAWRENCE J. HARJO,

                      Defendant.

       The motion of the United States (filing no. 8) is hereby granted. It is hereby ordered that

the Amended Complaint in this matter is dismissed without prejudice, as to defendant

Lawrence J. Harjo.

       DATED this 5th day of February, 2020.

                                                    BY THE COURT:



                                                    _____________________________
                                                    CHERYL R. ZWART
                                                    United States Magistrate Judge
